                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 JOHN FAILLA,

               Plaintiff,                                 CIVIL ACTION NO.: 4:19-cv-8

        v.

 CITY OF SAVANNAH, GA,

               Defendant.


                                          ORDER

       Presently before the Court is the parties’ Stipulation of Dismissal. (Doc. 30.) Pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court hereby DISMISSES this action WITH

PREJUDICE. The Clerk shall TERMINATE all motions and deadlines and CLOSE this case.

       SO ORDERED, this 23rd day of December, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
